DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 14-July-2022 has been entered.
Response to Amendment
	The Amendments filed 14-July-2022 have been entered. Claims 1-3, 6, 11-13 and 16 have been amended, and claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed 14-July-2022 have been fully considered but they are not persuasive. Applicant argues that Wu et al. (Patent No. US 9,020,924 B2, hereinafter “Wu”) does not teach the amended limitation “storing on more session logs including query data…, wherein the feedback data comprises points of interest in the search results viewed by the user” of claim 1, and similarly recited in claim 11, where Applicant emphasizes that Wu teaches a process for generating the similarity matrix by the similar words extractor (Remarks p. 11-12). In response, examiner respectfully submits that queries, associated user selections (i.e. feedback data), as well as the duration that the user stayed at the selected search result are stored in query logs and/or in session data [Col. 5 lines 33-44]. The similarity matrix is a data source for the system that may be utilized for generating suggested modified/refined inputs based on an original user input, which utilizes the stored query logs [Col. 5 lines 4-6].
Applicant further argues that dependent claims 2-10, 12-20 are allowable because these claims depend from independent claims 1 and 11, and the references cited to teach these claims do not make up for the deficiencies of Wu and Lamping et al. (Patent No. US 7,636,714 B1, hereinafter “Lamping”) (Remarks pp. 13-20). As provided in the rejection below, examiner interprets that independent claims 1 and 11 are taught by the combination of Wu and Lamping.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8, 11, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lamping. 
Regarding claim 1, Wu teaches:
storing one or more session logs including query data from search queries received from users of the system, wherein the query data comprises feedback from the users regarding search results received by the users from the system in response to the search queries, wherein the feedback data comprises points of interest in the search results viewed by the user (Wu – queries and associated user selections (i.e. feedback) may be stored in the query logs 32 and/or session data 34 that may include the history of queries in each given session. They query logs may include not only a log of user queries but also the search result selections made by the user as well as the duration that the user stayed at the selected search result before returning to the search results, for example [Col. 5 lines 33-44]. Examiner interprets that associated user selections discloses points of interest in the search results.)
analyzing the query data to formulate one or more groups of synonym candidates, wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories (Wu – an initial modification/refinement cache can be generated from session data using a session parser. As noted, session data may include the history of queries in each given user input or query session [Col. 5 lines 58-64]. Each user input or query entry in the modification/refinement cache may contain a list of predetermined number N of suggested queries. Block 44 generally represents a term replacement query modification/refinement method while block 45 generally represents an expansion/contraction query modification/refinement method. Specifically, at block 44, the extended query lattice may be built by replacing terms in the original query with similar terms using a similarity matrix of similar terms. Term replacement replaces a word or term in the original query with a similar word or term. Similar terms may include synonyms or near synonyms (e.g. community and neighborhood), acronyms, and/or terms in the same syntactic/semantic category (e.g., TOYOTA and HONDA, DELL and HP, DVD and digital camera, and NOKIA and MOTOROLA). [Col. 6 lines 4-24]. Examiner interprets that the suggested queries in the modification/refinement cache are generated by analyzing the session data (i.e. query data). Examiner interprets that the syntactic/semantic category discloses categorizing the one or more groups of synonym candidates.) 
receiving a first search query from a user interface of an electronic device of a user during a session (Wu – at Fig. 2B, block 51, a user input (i.e. first search query) such as a user query is received [Col. 6 lines 61-64].) 
tying the first search query to a search query category; selecting a first group of synonym candidates from the one or more groups of synonym candidates that matches the search query category of the first search query; reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is tied to the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not tied to the synonym candidate category (Wu – at block 52, the original user input (i.e. first search query) received at block 51 may be compared to entries in the optional pre-computed modification/refinement cache. If the original user query is determined to be in the suggestion/refinement cache at decision block 52, then a query suggestion list of size N is at least partially filled with up to N pre-computed query suggestions from the pre-computed modification/refinement cache at block 53. If the original user query is determined not to be in the suggestion/refinement cache at decision block 52, the process also continues at blocks 55 and 56. Note that blocks 55-58 are similar to blocks 44-47 of process 40 [Col. 6 lines 65-67, Col. 7 lines 1-15]. Block 44 generally represents a term replacement query modification/refinement method while block 45 generally represents an expansion/contraction query modification/refinement method. Specifically, at block 44, the extended query lattice may be built by replacing terms in the original query with similar terms using a similarity matrix of similar terms. Term replacement replaces a word or term in the original query with a similar word or term (i.e. reformulate by removing). Similar terms may include synonyms or near synonyms (e.g. community and neighborhood), acronyms, and/or terms in the same syntactic/semantic category (e.g., TOYOTA and HONDA, DELL and HP, DVD and digital camera, and NOKIA and MOTOROLA) (i.e. synonym candidate category matches search query category). [Col. 6 lines 4-24]. Examiner interprets that in order to replace terms in the original query (i.e. first search query) with similar terms, which include terms in the same syntactic/semantic category, said original query must be tied to a query category.) 
first set of synonyms matching the first search query (Wu – at block 52, the original user input (i.e. first search query) received at block 51 may be compared to entries in the optional pre-computed modification/refinement cache. If the original user query is determined to be in the suggestion/refinement cache at decision block 52, then a query suggestion list of size N is at least partially filled with up to N pre-computed query suggestions from the pre-computed modification/refinement cache at block 53. If the original user query is determined not to be in the suggestion/refinement cache at decision block 52, the process also continues at blocks 55 and 56. Note that blocks 55-58 are similar to blocks 44-47 of process 40 [Col. 6 lines 65-67, Col. 7 lines 1-15]. Block 44 generally represents a term replacement query modification/refinement method while block 45 generally represents an expansion/contraction query modification/refinement method. Specifically, at block 44, the extended query lattice may be built by replacing terms in the original query with similar terms using a similarity matrix of similar terms. Term replacement replaces a word or term in the original query with a similar word or term (i.e. reformulate by removing). Similar terms may include synonyms or near synonyms (e.g. community and neighborhood), acronyms, and/or terms in the same syntactic/semantic category (e.g., TOYOTA and HONDA, DELL and HP, DVD and digital camera, and NOKIA and MOTOROLA) (i.e. synonym candidate category matches search query category). [Col. 6 lines 4-24]. Examiner interprets that in order to replace terms in the original query (i.e. first search query) with similar terms, which include terms in the same syntactic/semantic category, said original query must be tied to a query category.)
first set of synonyms matching the first search query (Wu – at block 52, the original user input (i.e. first search query) received at block 51 may be compared to entries in the optional pre-computed modification/refinement cache. If the original user query is determined to be in the suggestion/refinement cache at decision block 52, then a query suggestion list of size N is at least partially filled with up to N pre-computed query suggestions from the pre-computed modification/refinement cache at block 53. If the original user query is determined not to be in the suggestion/refinement cache at decision block 52, the process also continues at blocks 55 and 56. Note that blocks 55-58 are similar to blocks 44-47 of process 40 [Col. 6 lines 65-67, Col. 7 lines 1-15]. Block 44 generally represents a term replacement query modification/refinement method while block 45 generally represents an expansion/contraction query modification/refinement method. Specifically, at block 44, the extended query lattice may be built by replacing terms in the original query with similar terms using a similarity matrix of similar terms. Term replacement replaces a word or term in the original query with a similar word or term (i.e. reformulate by removing). Similar terms may include synonyms or near synonyms (e.g. community and neighborhood), acronyms, and/or terms in the same syntactic/semantic category (e.g., TOYOTA and HONDA, DELL and HP, DVD and digital camera, and NOKIA and MOTOROLA) (i.e. synonym candidate category matches search query category). [Col. 6 lines 4-24]. Examiner interprets that in order to replace terms in the original query (i.e. first search query) with similar terms, which include terms in the same syntactic/semantic category, said original query must be tied to a query category.)
Wu does not appear to teach:
submitting to a search engine the [first] set of synonyms matching the [first] search query
and in response to receiving the [first] search query and further in response to submitting the search engine the [first] set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user
However, Lamping teaches:
submitting to a search engine the [first] set of synonyms matching the [first] search query (Lamping – the original query may be modified by replacing the phrase with a synonym or a disjunction of the original phrase and a synonym when producing search results for the query [Col. 5 lines 52-57].) 
and in response to receiving the [first] search query and further in response to submitting the search engine the [first] set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user (Lamping – search results are presented to the user [Col.12 lines 21-38].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wu and Lamping before them, to modify the system of Wu of storing one or more session logs including query data from search queries received from users of the system, wherein the query data comprises feedback from the users regarding search results received by the users from the system in response to the search queries, wherein the feedback data comprises points of interest in the search results viewed by the user, analyzing the query data to formulate one or more groups of synonym candidates, wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories, receiving a first search query from a user interface of an electronic device of a user during a session,	tying the first search query to a search query category, selecting a first group of synonym candidates from the one or more groups of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is tied to the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not tied to the synonym candidate category, and a first set of synonyms matching the first search query with the teachings of Lamping of submitting to a search engine the [first] set of synonyms matching the [first] search query, and in response to receiving the [first] search query and further in response to submitting the search engine the [first] set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user. One would have been motivated to make such a modification to identify potential synonyms and determine contexts to which they are applicable (Lamping - [Col. 2 lines 16-18]).
	Claim 11 corresponds to claim 1 and is rejected accordingly. 
Regarding claim 2, Wu teaches:
wherein the query data is collected while the session is active utilizing the search engine (Wu – an application implementing the system and method may be implemented on a server site such as on a search engine or may be implemented, e.g. downloaded, on a client site such as a user’s computer to provide suggested alternative inputs or to interface with a remote server such as a search engine [Col. 3 lines 31-35]. Queries and associated user selections (i.e. feedback) may be stored in the query logs 32 and/or session data 34 that may include the history of queries in each given session [Col. 5 lines 33-39].)  
	Claim 12 corresponds to claim 2 and is rejected accordingly. 
Regarding claim 5, Wu teaches:
filtering a particular group of synonym candidates of the one or more groups of synonym candidates by: tying each synonym candidate of the particular group of synonym candidates to a respective synonym candidate category (Wu – an initial modification/refinement cache can be generated from session data using a session parser. As noted, session data may include the history of queries in each given user input or query session [Col. 5 lines 58-64]. Each user input or query entry in the modification/refinement cache may contain a list of predetermined number N of suggested queries. Block 44 generally represents a term replacement query modification/refinement method while block 45 generally represents an expansion/contraction query modification/refinement method. Specifically, at block 44, the extended query lattice may be built by replacing terms in the original query with similar terms using a similarity matrix of similar terms. Term replacement replaces a word or term in the original query with a similar word or term. Similar terms may include synonyms or near synonyms (e.g. community and neighborhood), acronyms, and/or terms in the same syntactic/semantic category (e.g., TOYOTA and HONDA, DELL and HP, DVD and digital camera, and NOKIA and MOTOROLA). [Col. 6 lines 4-24]. Examiner interprets that the suggested queries in the modification/refinement cache are generated by analyzing the session data (i.e. query data). Examiner interprets that the syntactic/semantic category discloses tying each synonym candidate to a category.) 
comparing the search query category of the search query with the respective synonym candidate category of each synonym candidate of the particular group of synonym candidates; and removing the synonym candidate from the particular group of synonym candidates to form the first set of synonyms with each synonym in the first set of synonyms being tied to a set category that is common with the search query category of the search query (Wu – at block 52, the original user input (i.e. first search query) received at block 51 may be compared to entries in the optional pre-computed modification/refinement cache. If the original user query is determined to be in the suggestion/refinement cache at decision block 52, then a query suggestion list of size N is at least partially filled with up to N pre-computed query suggestions from the pre-computed modification/refinement cache at block 53. If the original user query is determined not to be in the suggestion/refinement cache at decision block 52, the process also continues at blocks 55 and 56. Note that blocks 55-58 are similar to blocks 44-47 of process 40 [Col. 6 lines 65-67, Col. 7 lines 1-15]. Block 44 generally represents a term replacement query modification/refinement method while block 45 generally represents an expansion/contraction query modification/refinement method. Specifically, at block 44, the extended query lattice may be built by replacing terms in the original query with similar terms using a similarity matrix of similar terms. Term replacement replaces a word or term in the original query with a similar word or term. Similar terms may include synonyms or near synonyms (e.g. community and neighborhood), acronyms, and/or terms in the same syntactic/semantic category (e.g., TOYOTA and HONDA, DELL and HP, DVD and digital camera, and NOKIA and MOTOROLA) (i.e. synonym candidate category matches search query category). [Col. 6 lines 4-24]. Examiner interprets that term replacement discloses comparing the search query category with the synonym candidate category.) 
Claim 15 corresponds to claim 5 and is rejected accordingly. 
Regarding claim 8, Wu teaches: 
filtering a particular group of synonym candidates of the one or more groups of synonym candidates by: collecting data about the search query category during the session (Wu – the similarity matrix and the expansion/contraction table generally approximate relationships between the terms and/or sequence of terms, and may utilize the query logs and session data [Col. 5 lines 20-40]. At block 44, the extended query lattice may be built by replacing terms in the original query with similar terms using a similarity matrix of similar terms [Col. 6 lines 14-17]. Examples of predetermined relationships include synonyms and terms in the same syntactic/semantic category, e.g. TOYOTA and HONDA [Col. 12 lines 36-40].)
and determining a frequency of an item being selected having the synonym candidate category that is common with the search query category of the search query (Wu – to identify compounds/phrases, frequent word sequences or n-grams are identified in block 72. Also at block 72, a count of the word sequences where all the adjacent pairs of words in the word sequence are frequent n-grams is made so as to identify frequent words sequences of any length [Col. 10 lines 22-27].)  
 Claim 18 corresponds to claim 8 and is rejected accordingly. 
Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lamping further in view of Gupta et al. (Pub. No. US 2012/0166468 A1, hereinafter “Gupta”) further in view of Garg et al. (Patent No. US 8,725,756 B1, hereinafter “Garg”).
Regarding claim 3, Wu teaches:
searching the one or more session logs for search terms in the query data that match the search query (Wu – at block 51, a user input such as a user query is received. At decision block 52, the original user input received at block 51 may be compared to entries in the optional pre-computed modification/refinement cache [Col. 6 lines 64-67]. An initial modification/refinement cache can be generated from session data using a session parser. As noted, session data may include the history of queries in each given user input or query session [Col. 5 lines 61-64].) 
tying the search query to the search query category, wherein the search query category comprises a product, a service, or the points of interest linked to a particular category path of one or more category paths collected by the one or more processors and stored in a database, wherein the one or more category paths are tied to internet links (Wu – at block 52, the original user input (i.e. first search query) received at block 51 may be compared to entries in the optional pre-computed modification/refinement cache. If the original user query is determined to be in the suggestion/refinement cache at decision block 52, then a query suggestion list of size N is at least partially filled with up to N pre-computed query suggestions from the pre-computed modification/refinement cache at block 53. If the original user query is determined not to be in the suggestion/refinement cache at decision block 52, the process also continues at blocks 55 and 56. Note that blocks 55-58 are similar to blocks 44-47 of process 40 [Col. 6 lines 65-67, Col. 7 lines 1-15]. Block 44 generally represents a term replacement query modification/refinement method while block 45 generally represents an expansion/contraction query modification/refinement method. Specifically, at block 44, the extended query lattice may be built by replacing terms in the original query with similar terms using a similarity matrix of similar terms. Term replacement replaces a word or term in the original query with a similar word or term (i.e. reformulate by removing). Similar terms may include synonyms or near synonyms (e.g. community and neighborhood), acronyms, and/or terms in the same syntactic/semantic category (e.g., TOYOTA and HONDA, DELL and HP, DVD and digital camera, and NOKIA and MOTOROLA) (i.e. synonym candidate category matches search query category). [Col. 6 lines 4-24]. Examples of data sources utilized by the similar words extractor include a corpus such as web corpus (e.g. news, web pages, and anchor text information) [Col. 5 lines 33-39]. Examiner interprets that in order to replace terms in the original query (i.e. first search query) with similar terms, which include terms in the same syntactic/semantic category, said original query must be tied to a query category.) 
analyzing query data of the session log of a plurality of session logs to formulate a plurality of groups of synonym candidates (Wu - an initial modification/refinement cache can be generated from session data using a session parser. As noted, session data may include the history of queries in each given user input or query session [Col. 5 lines 58-64]. Each user input or query entry in the modification/refinement cache may contain a list of predetermined number N of suggested queries. Block 44 generally represents a term replacement query modification/refinement method while block 45 generally represents an expansion/contraction query modification/refinement method. Specifically, at block 44, the extended query lattice may be built by replacing terms in the original query with similar terms using a similarity matrix of similar terms. Term replacement replaces a word or term in the original query with a similar word or term. Similar terms may include synonyms or near synonyms (e.g. community and neighborhood), acronyms, and/or terms in the same syntactic/semantic category (e.g., TOYOTA and HONDA, DELL and HP, DVD and digital camera, and NOKIA and MOTOROLA). [Col. 6 lines 4-24]. Examiner interprets that the suggested queries in the modification/refinement cache are generated by analyzing the session data (i.e. query data). Examiner interprets that the syntactic/semantic category discloses categorizing the one or more groups of synonym candidates.) 
Wu modified by Lamping does not appear to teach:
dynamically updating the one or more session logs by removing each session log from the database after a preset amount of time
and identifying one or more synonym candidates from the plurality of groups of synonym candidates based on at least the search engine performing a first search based on a first search query and the search engine performing a second search based on a second search query within a single session of the plurality of session logs, wherein the first search query was changed to form the second search query during the single session from the plurality of session logs, wherein the first search query and the second search query comprise the feedback data, and wherein the first search query and the second search query are configured to form a synonym candidate pair
However, Gupta teaches:
dynamically updating the one or more session logs by removing each session log from the database after a preset amount of time (Gupta – sessions may be deleted after expiration of a time threshold [0115].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wu, Lamping and Gupta before them, to modify the system of Wu and Lamping of storing one or more session logs including query data from search queries received from users of the system, analyzing the query data to formulate one or more groups of synonym candidates, wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories, receiving a first search query, tying the first search query to a search query category, selecting a first group of synonym candidates from the one or more groups of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is tied to the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not tied to the synonym candidate category, submitting to a search engine the first set of synonyms matching the first search query, and in response to receiving the first search query and further in response to submitting the search engine the first set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user, searching the one or more session logs for search terms in the query data that match the search query, tying the search query to the search query category, wherein the search query category comprises a product, a service, or the points of interest linked to a particular category path of one or more category paths collected by the one or more processors and stored in a database, wherein the one or more category paths are tied to internet links, analyzing query data of the session log of a plurality of session logs to formulate a plurality of groups of synonym candidates with the teachings of Gupta of dynamically updating the one or more session logs by removing each session log from the database after a preset amount of time. One would have been motivated to make such a modification to improve the accuracy of search results (Gupta - [0013]).
Wu modified by Lamping and Gupta does not appear to teach:
and identifying one or more synonym candidates from the plurality of groups of synonym candidates based on at least the search engine performing a first search based on a first search query and the search engine performing a second search based on a second search query within a single session of the plurality of session logs, wherein the first search query was changed to form the second search query during the single session from the plurality of session logs, wherein the first search query and the second search query comprise the feedback data, and wherein the first search query and the second search query are configured to form a synonym candidate pair
However, Garg teaches:
and identifying one or more synonym candidates from the plurality of groups of synonym candidates based on at least the search engine performing a first search based on a first search query and the search engine performing a second search based on a second search query within a single session of the plurality of session logs, wherein the first search query was changed to form the second search query during the single session from the plurality of session logs, wherein the first search query and the second search query comprise the feedback data, and wherein the first search query and the second search query are configured to form a synonym candidate pair (Garg – previous search sessions can be required to include the first and second search queries contiguously and in the same order as the current session [Col. 9 lines 40-43]. Follow-up search queries can be aggregated, and include those queries immediately following the first and second search queries from the similar previous search sessions [Col. 9 lines 47-53]. Examiner interprets that a follow-up search queries disclose a synonym candidate pair.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wu, Lamping, Gupta and Garg before them, to modify the system of Wu, Lamping, and Gupta of storing one or more session logs including query data from search queries received from users of the system, analyzing the query data to formulate one or more groups of synonym candidates, wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories, receiving a first search query, tying the first search query to a search query category, selecting a first group of synonym candidates from the one or more groups of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is tied to the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not tied to the synonym candidate category, submitting to a search engine the first set of synonyms matching the first search query, and in response to receiving the first search query and further in response to submitting the search engine the first set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user, searching the one or more session logs for search terms in the query data that match the search query, tying the search query to the search query category, wherein the search query category comprises a product, a service, or the points of interest linked to a particular category path of one or more category paths collected by the one or more processors and stored in a database, wherein the one or more category paths are tied to internet links, dynamically updating the one or more session logs by removing each session log from the database after a preset amount of time, analyzing query data of the session log of a plurality of session logs to formulate a plurality of groups of synonym candidates with the teachings of Garg of and identifying one or more synonym candidates from the plurality of groups of synonym candidates based on at least the search engine performing a first search based on a first search query and the search engine performing a second search based on a second search query within a single session of the plurality of session logs, wherein the first search query was changed to form the second search query during the single session from the plurality of session logs, wherein the first search query and the second search query comprise the feedback data, and wherein the first search query and the second search query are configured to form a synonym candidate pair. One would have been motivated to make such a modification to receive a search query suggestion based upon a current search session (Garg - [Col. 1 lines 47-51]).
Claim 13 corresponds to claim 3 and is rejected accordingly. 
Regarding claim 4, Wu modified by Lamping and Gupta does not appear to teach:
determining a number of times the synonym candidate pair appears in a group of synonym candidates of the one or more groups of synonym candidates; when the number of times a particular synonym candidate pair appears in the group of synonym candidates is determined to exceed a predetermined threshold, retaining the particular synonym candidate pair in the group of synonym candidates; or when the number of times the particular synonym candidate pair appears in the group of synonym candidates is determined to fall below the predetermined threshold, removing the particular synonym candidate pair from the group of synonym candidates   
However, Garg teaches:
determining a number of times the synonym candidate pair appears in a group of synonym candidates of the one or more groups of synonym candidates; when the number of times a particular synonym candidate pair appears in the group of synonym candidates is determined to exceed a predetermined threshold, retaining the particular synonym candidate pair in the group of synonym candidates; or when the number of times the particular synonym candidate pair appears in the group of synonym candidates is determined to fall below the predetermined threshold, removing the particular synonym candidate pair from the group of synonym candidates (Garg – most frequently used follow-up queries can be identified, and the frequency can be compared to a threshold frequency prior to determining whether to suggest the follow-up query to the user [Col. 9 lines 60-67].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wu, Lamping, Gupta and Garg before them, to modify the system of Wu, Lamping, Gupta and Garg of storing one or more session logs including query data from search queries received from users of the system, analyzing the query data to formulate one or more groups of synonym candidates, wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories, receiving a first search query, tying the first search query to a search query category, selecting a first group of synonym candidates from the one or more groups of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is tied to the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not tied to the synonym candidate category, submitting to a search engine the first set of synonyms matching the first search query, and in response to receiving the first search query and further in response to submitting the search engine the first set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user, searching the one or more session logs for search terms in the query data that match the search query, tying the search query to the search query category, wherein the search query category comprises a product, a service, or the points of interest linked to a particular category path of one or more category paths collected by the one or more processors and stored in a database, wherein the one or more category paths are tied to internet links, dynamically updating the one or more session logs by removing each session log from the database after a preset amount of time, analyzing query data of the session log of a plurality of session logs to formulate a plurality of groups of synonym candidates, and identifying one or more synonym candidates from the plurality of groups of synonym candidates based on at least the search engine performing a first search based on a first search query and the search engine performing a second search based on a second search query within a single session of the plurality of session logs, wherein the first search query was changed to form the second search query during the single session from the plurality of session logs, wherein the first search query and the second search query comprise the feedback data, and wherein the first search query and the second search query are configured to form a synonym candidate pair with the teachings of Garg of determining a number of times the synonym candidate pair appears in a group of synonym candidates of the one or more groups of synonym candidates; when the number of times a particular synonym candidate pair appears in the group of synonym candidates is determined to exceed a predetermined threshold, retaining the particular synonym candidate pair in the group of synonym candidates; or when the number of times the particular synonym candidate pair appears in the group of synonym candidates is determined to fall below the predetermined threshold, removing the particular synonym candidate pair from the group of synonym candidates. One would have been motivated to make such a modification to receive a search query suggestion based upon a current search session (Garg - [Col. 1 lines 47-51]).
Claim 14 corresponds to claim 4 and is rejected accordingly.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Guo et al. (Patent No. US 8,849,822 B2, hereinafter “Guo”).
Regarding claim 6, Wu teaches:
collecting the query data of each session log of a plurality of session logs from a corresponding session; and organizing the query data of each session log into the plurality of session logs (Wu – queries and associated user selections (i.e. feedback) may be stored in the query logs 32 and/or session data 34 that may include the history of queries in each given session [Col. 5 lines 33-39].)  
and organizing the query data of each session log into the plurality of session logs (Wu – queries and associated user selections (i.e. feedback) may be stored in the query logs 32 and/or session data 34 that may include the history of queries in each given session [Col. 5 lines 33-39].)
Wu does not appear to teach:
collecting query data at a predetermined time interval
collecting query data in response to a trigger event
However, Guo teaches:
collecting query data at a predetermined time interval (Guo – because the amounts of user response are obtained by reading the user response log that is within a certain time period, the points of interest of users in that time period may be reflected [Col. 8 lines 64-67, also see Col. 4 lines 58-62 for further support].)
collecting query data in response to a trigger event (Guo – because the amounts of user response are obtained by reading the user response log that is within a certain time period, the points of interest of users in that time period may be reflected. For example, as a movie, “Chibi” has received attention from a large number of people. Therefore, during the time before and after the release of the movie, matching web pages belonging to the category of “Entertainment” are in a greater number than those of other categories, and have a very high user click rate, as shown in Table 4. Under the technical scheme in the present disclosure, if a user uses “Chibi” as a keyword to perform a search, matching web pages belonging to the category of “Entertainment”, regardless of what the user click rate is for an individual web page, will obtain higher weighting coefficient and thus be placed in higher ranks in the search result to facilitate the user to click for browsing [Col. 8 lines 64-67, Col. 9 lines 1-12]. Examiner interprets that in the example above, the release of the movie “Chibi” is a trigger event.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wu, Lamping and Guo before them, to modify the system of Wu and Lamping of storing one or more session logs including query data from search queries received from users of the system, wherein the query data comprises feedback from the users regarding search results received by the users from the system in response to the search queries, wherein the feedback data comprises points of interest in the search results viewed by the user, analyzing the query data to formulate one or more groups of synonym candidates, wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories, receiving a first search query from a user interface of an electronic device of a user during a session,	tying the first search query to a search query category, selecting a first group of synonym candidates from the one or more groups of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is tied to the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not tied to the synonym candidate category, submitting to a search engine the first set of synonyms matching the first search query, a first set of synonyms matching the first search query, and in response to receiving the first search query and further in response to submitting the search engine the first set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user with the teachings of Guo of collecting query data at a predetermined time interval, and collecting query data in response to a trigger event. One would have been motivated to make such a modification to take a variety of factors into consideration when a search engine ranks information, including sources of information, reliabilities of the information, and user response, (Guo - [Col. 1 lines 46-49]).
Claim 16 corresponds to claim 6 and is rejected accordingly. 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lamping further in view of Garg.
Regarding claim 7, Wu modified by Lamping does not appear to teach:
determining a frequency of a particular query change made by the user of the search engine
However, Garg teaches:
determining a frequency of a particular query change made by the user of the search engine (Garg – the session-based suggestion module derives the query suggestions based upon the most frequently used search queries which follow query A (QA) and query B (QB) in the retrieved sessions [Col. 7 lines 27-33].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wu, Lamping and Gupta before them, to modify the system of Wu and Lamping of storing one or more session logs including query data from search queries received from users of the system, analyzing the query data to formulate one or more groups of synonym candidates, wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories, receiving a first search query, tying the first search query to a search query category, selecting a first group of synonym candidates from the one or more groups of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is tied to the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not tied to the synonym candidate category, submitting to a search engine the first set of synonyms matching the first search query, and in response to receiving the first search query and further in response to submitting the search engine the first set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user with the teachings of Garg of determining a frequency of a particular query change made by the user of the search engine. One would have been motivated to make such a modification to receive a search query suggestion based upon a current search session (Garg - [Col. 1 lines 47-51]).
Claim 17 corresponds to claim 7 and is rejected accordingly.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lamping further in view of Mysen et al. (Patent No. US 8,027,990 B1, hereinafter “Mysen”) further in view of Thambiratnam et al. (Pub. No. US 2012/0226696 A1, hereinafter “Thambiratnam”).
Regarding claim 9, Wu modified by Lamping does not appear to teach:
filtering a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates that has a spelling error
or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a stemming query of another synonym candidate of the particular group of synonym candidates
or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a corner query
However, Mysen teaches:
filtering a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates that has a spelling error (Mysen – where nodes represent misspellings of queries, the alternative query data identifies the correct spelling of the misspelled query, or can include a link to the node representing the correct spelling of the query [Col. 5 lines 27-30].) 
or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a stemming query of another synonym candidate of the particular group of synonym candidates (Mysen – [Col. 6 lines 14-18]. 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wu, Lamping and Mysen before them, to modify the system of Wu and Lamping of storing one or more session logs including query data from search queries received from users of the system, analyzing the query data to formulate one or more groups of synonym candidates, wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories, receiving a first search query, tying the first search query to a search query category, selecting a first group of synonym candidates from the one or more groups of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is tied to the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not tied to the synonym candidate category, submitting to a search engine the first set of synonyms matching the first search query, and in response to receiving the first search query and further in response to submitting the search engine the first set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user with the teachings of Mysen of filtering a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates that has a spelling error or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a stemming query of another synonym candidate of the particular group of synonym candidates. One would have been motivated to make such a modification to identify related search (Mysen - [Col. 1 lines 52-54]).
Wu modified by Lamping and Mysen does not appear to teach:
or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a corner query
However, Thambiratnam teaches:
or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a corner query (Thambiratnam – empty web queries are removed from a plurality of web queries [0049])  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wu, Lamping, Mysen and Thambiratnam before them, to modify the system of Wu, Lamping and Mysen of storing one or more session logs including query data from search queries received from users of the system, analyzing the query data to formulate one or more groups of synonym candidates, wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories, receiving a first search query, tying the first search query to a search query category, selecting a first group of synonym candidates from the one or more groups of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is tied to the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not tied to the synonym candidate category, submitting to a search engine the first set of synonyms matching the first search query, and in response to receiving the first search query and further in response to submitting the search engine the first set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user, filtering a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates that has a spelling error or removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a stemming query of another synonym candidate of the particular group of synonym candidates with the teachings of Thambiratnam of removing the at least one synonym candidate from the particular group of synonym candidates that qualifies as a corner query. One would have been motivated to make such a modification to improve search efficiency (Thambiratnam - [0001]).
	Claim 19 corresponds to claim 9 and is rejected accordingly.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lamping further in view of Mysen further in view of Mishne et al. (Pub. No. US 2012/0084297 A1, hereinafter “Mishne”).
	Regarding claim 10, Wu modified by Lamping does not appear to teach:
filtering a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates that is mutually non-exclusive from another synonym candidate of the particular group of synonym candidates
or removing the at least one synonym candidate from the particular group of synonym candidates that has an edit distance of three or more characters or letters from another synonym candidate of the particular group of synonym candidates
However, Mysen teaches:
filtering a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates that is mutually non-exclusive from another synonym candidate of the particular group of synonym candidates (Mysen – [Col. 6 lines 14-18].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wu, Lamping and Mysen before them, to modify the system of Wu and Lamping of storing one or more session logs including query data from search queries received from users of the system, analyzing the query data to formulate one or more groups of synonym candidates, wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories, receiving a first search query, tying the first search query to a search query category, selecting a first group of synonym candidates from the one or more groups of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is tied to the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not tied to the synonym candidate category, submitting to a search engine the first set of synonyms matching the first search query, and in response to receiving the first search query and further in response to submitting the search engine the first set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user with the teachings of Mysen of filtering a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates that is mutually non-exclusive from another synonym candidate of the particular group of synonym candidates. One would have been motivated to make such a modification to identify related search (Mysen - [Col. 1 lines 52-54]).
Wu modified by Lamping and Mysen does not appear to teach:
or removing the at least one synonym candidate from the particular group of synonym candidates that has an edit distance of three or more characters or letters from another synonym candidate of the particular group of synonym candidates
However, Mishne teaches:
or removing the at least one synonym candidate from the particular group of synonym candidates that has an edit distance of three or more characters or letters from another synonym candidate of the particular group of synonym candidates (Mishne – a query suggestion may be removed from a pair of query suggestions that are considered similar based on the edit distance between the two [0065].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Wu, Lamping, Mysen and Mishne before them, to modify the system of Wu, Lamping and Mysen of storing one or more session logs including query data from search queries received from users of the system, analyzing the query data to formulate one or more groups of synonym candidates, wherein each synonym in the one or more groups of synonym candidates is categorized in one or more synonym candidate categories, receiving a first search query, tying the first search query to a search query category, selecting a first group of synonym candidates from the one or more groups of synonym candidates that matches the search query category of the first search query, reformulating the first search query by removing at least one synonym candidate from the first group of synonym candidates to form a first set of synonyms such that each synonym in the first set of synonyms is tied to the synonym candidate category that matches the search query category of the search query, wherein the at least one synonym candidate removed from the first group of synonym candidates is not tied to the synonym candidate category, submitting to a search engine the first set of synonyms matching the first search query, and in response to receiving the first search query and further in response to submitting the search engine the first set of synonyms, transmitting search results of the search engine to the user interface of the electronic device of the user, filtering a particular group of synonym candidates of the one or more groups of synonym candidates by at least one of: removing the at least one synonym candidate from the particular group of synonym candidates with the teachings of Mishne of or removing the at least one synonym candidate from the particular group of synonym candidates that has an edit distance of three or more characters or letters from another synonym candidate of the particular group of synonym candidates. One would have been motivated to make such a modification to improve the accuracy of search results (Mishne - [0005-0006]).
Claim 20 corresponds to claim 10 and is rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166